Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 9, 2019

                                     No. 04-19-00205-CR

                                    Cynthia Ann HYATT,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 15-1911-CR-C
                           Honorable William Old, Judge Presiding


                                       ORDER
       Appellant appeals from the trial court’s “Order Amending Community Supervision.”
This court does not have jurisdiction to consider an appeal from an order altering or modifying
community supervision conditions. Davis v. State, 195 S.W.3d 708, 710 (Tex. Crim. App.
2006); Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977); Quaglia v. State, 906 S.W.2d
112, 113 (Tex. App.—San Antonio 1995, no pet.). It is therefore ORDERED that appellant
show cause in writing no later than fifteen days from the date of this order why this appeal
should not be dismissed for want of jurisdiction.

                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court